         Case 7:20-cv-00402 Document 16 Filed on 02/03/21 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    February 03, 2021
                            UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
       Plaintiff,                     §
                                      §
VS.                                   §
                                      §
0.969 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS;                  §
EVANGELINA GARZA CHAVEZ;              §
DORA GARZA HINOJOSA; MINERVA §
GARZA SALINAS; BENITA GARZA           §
ZEPEDA a/k/a BENITA GARZA             §
                                        CIVIL ACTION NO. 7:20-cv-00402
CEPEDA; CELIA GARZA; ALICIA           §
GARZA VASQUEZ; HECTOR ANTONIO §
GARZA; SAMUEL ALEJANDRO               §
GARZA; MAURO ANDRES GARZA;            §
UNKNOWN HEIRS OF JUAN ANTONIO §
MUNIZ; UNKNOWN HEIRS OF PEDRO §
GARZA; UNKNOWN HEIRS OF               §
HECTOR GARZA; and AMEIDA              §
SALINAS, Starr County Tax Assessor-   §
Collector,                            §
                                      §
       Defendants.                    §

                                           ORDER

           The Court now considers “Plaintiff’s Opposed Motion for Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

Fed. R. Civ. P. 26(f).”1 The United States represents that three Defendants are unopposed to the

requested relief, but attempted to contact three other Defendants and “has not been able to

confirm whether they are opposed or unopposed to this motion.”2 However, the United States


1
    Dkt. No. 15.
2
    Id. at 3.


1/2
      Case 7:20-cv-00402 Document 16 Filed on 02/03/21 in TXSD Page 2 of 2




filed the instant motion on February 2, 2021, so the opposed motion will not be ripe until after

the conference the United States seeks to continue.3 For present purposes, the Court will treat the

instant motion as unopposed and consider it instanter.

           The United States requests a continuance of the February 16, 2021, initial pretrial and

scheduling conference in light of newly inaugurated President Biden’s proclamation concerning

the border wall.4 The President’s proclamation directs numerous heads of executive agencies to

“pause work on each construction project on the southern border wall” and to “develop a plan for

the redirection of funds concerning the southern border wall . . . within 60 days” from January

20th.5 “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.”6 The Court finds good cause in the parties’ request that this eminent

domain proceeding be abated while the United States develops its plan concerning the border and

associated land use. The Court GRANTS Plaintiff’s motion7 and continues the initial pretrial and

scheduling conference previously set for February 16th to April 13, 2021, at 9:00 a.m. The

remainder of the Court’s Order for Conference and Disclosure of Interested Parties remains

intact.8

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 3rd day of February 2021.


                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




3
  See LR7.3 (opposed motions are submitted after 21 days).
4
  Dkt. No. 15 at 2, ¶¶ 1–4.
5
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
6
  Clinton v. Jones, 520 U.S. 681, 706 (1997).
7
  Dkt. No. 15.
8
  Dkt. No. 4.


2/2
